Motion for reargument denied and motion to amend the remittitur granted. Return of remittitur requested and when returned it will be amended by including therein the following: "Upon the argument of this motion counsel for the appellant Landers presented and argued the following point, viz.: `The refusal of the Trial Judge to permit the defendant to be heard in his own defense after the jury returned from taking its view was a denial of due process under the Fourteenth Amendment of the United States Constitution.' The contention of the appellant was considered and was explicitly overruled by the court (Snyder v. Commonwealthof Massachusetts, 291 U.S. 97, 121; Cumberland Coal Co. v.Board, 284 U.S. 23, 24)." (See 264 N.Y. 119.)